MEMORANDUM OPINION

Nos. 04-04-00237-CV, 04-04-00238-CV, & 04-04-00239-CV

IN THE MATTER OF M. I.



From the 289th Judicial District Court, Bexar County, Texas

Trial Court Nos. 2003-JUV-02116, 2003-JUV-02117, & 2003-JUV-02118

Honorable Laura Parker, Judge Presiding

PER CURIAM
Sitting:	Paul W. Green, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:   December 8, 2004	
MOTION TO DISMISS GRANTED; APPEAL DISMISSED
	On October 27, 2004, we ordered appellant to show cause why no brief had been
filed.  In response, appellant and his parent filed a motion to dismiss this appeal.  The motion
is granted. The appeal is dismissed.  See Tex. R. App. P. 42.2(a).  Our mandate may be
issued early upon proper motion.  Tex. R. App. P. 18.1(c).
							PER CURIAM